Case: 14-60278      Document: 00512853451         Page: 1    Date Filed: 12/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60278
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 2, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MELVIN B. SYKES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:06-CR-36-1


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Melvin B. Sykes appeals the statutory maximum 24-month sentence
imposed upon revocation of his supervised release, arguing that it is both
procedurally and substantively unreasonable.               Because he preserved his
appellate argument by objection below, we review the sentence imposed under
the deferential plainly unreasonable standard, employing a two-step process.
See United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). First, we ensure


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60278     Document: 00512853451       Page: 2   Date Filed: 12/02/2014


                                   No. 14-60278

that the district court did not commit significant procedural error; if there is
no significant procedural error, we review the substantive reasonableness of
the sentence under an abuse-of-discretion standard, “examining the totality of
the circumstances.” United States v. Warren, 720 F.3d 321, 326, 332 (5th Cir.
2013) (internal quotation marks and citation omitted).
      According to Sykes, the district court committed procedural error by
failing to explain its reasons for the chosen sentence, specifically failing to offer
reasons for rejecting his arguments in mitigation of sentence. He is mistaken.
The district court listened to Sykes’s arguments in mitigation but also
considered other relevant sentencing factors, including his personal history
and characteristics and the need to protect the public.             See 18 U.S.C.
§§ 3553(a)(1), (a)(2)(C), and (a)(2)(D). Although the court did not explicitly
state that it had done so, the record makes clear that it considered and rejected
Sykes’s mitigation arguments in light of the other factors, and more extensive
reasons were not required. See Rita v. United States, 551 U.S. 338, 359 (2007).
      Sykes alternatively contends that his sentence was substantively
unreasonable. He complains that the court did not give adequate weight to his
mitigation arguments and erroneously considered an improper sentencing
factor, the fifth charged violation. Sykes’s argument that the district court
improperly considered the fifth charged violation is not well-taken as the
record shows that the court declined to consider the charge after determining
that there was insufficient proof to support it.
      The district court acted within its statutory authority by imposing a 24-
month sentence. See 18 U.S.C. § 3583(e)(3); United States v. McKinney, 520
F.3d 425, 427 (5th Cir. 2008). Sykes’s appellate argument is essentially an
attempt to have this court reweigh the § 3553(a) factors, which we will not do.
See Gall v. United States, 552 U.S. 38, 51 (2007); Miller, 634 F.3d at 483. In



                                         2
    Case: 14-60278    Document: 00512853451     Page: 3   Date Filed: 12/02/2014


                                 No. 14-60278

light of the facts of the case, Sykes has not shown that it was a clear error of
judgment for the district court to give greater weight to his personal history
and characteristics and the need to protect the public than to his arguments in
mitigation. See Warren, 720 F.3d at 332. Accordingly, he has failed to show
an abuse of discretion on the district court’s part, and the district court’s
judgment is AFFIRMED.




                                       3